Title: To James Madison from William Eustis, 29 November 1813
From: Eustis, William
To: Madison, James


        
          Sir,
          Boston November 29th. 1813.
        
        I take the liberty of making known to you Mr. William Porter a merchant of this place (whose commercial pursuits have caused his residence in Europe for several years past) as a gentleman of respectable character and connections, & in principle an American. With the greatest respect your obedient servant,
        
          W. Eustis
        
      